Citation Nr: 1627380	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10 10-175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent for chronic strain of the right ankle.

4.  Entitlement to an initial rating in excess of 10 percent for chronic strain of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to July 1979, from September 1985 to August 1989, from August 1989 to December 1989, from January 1990 to April 1990, and from October 1992 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran requested and was scheduled for a hearing before a Veterans Law Judge (VLJ) to be held at VA's Central Office in Washington, District of Columbia.  However, it appears that since she requested her hearing, the Veteran relocated to Georgia.  In June 2016, the Veteran's representative requested that her hearing be changed from a Central Office hearing to a videoconference hearing to be held at the RO.  Therefore, a remand is necessary to afford the Veteran her requested hearing.  On remand, jurisdiction of her claims file should be transferred to the appropriate RO.  

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran moved to Georgia, transfer jurisdiction of her claims file to the appropriate RO.
2.  Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




